United States Court of Appeals
                           F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                      ____________
No. 09-5351                                                    September Term 2009
                                                                          1:05-cv-02379-JR
                                                        Filed On: June 8, 2010
Adham Mohammed Ali Awad, Detainee, U.S.
Naval Base, Guantanamo Bay, Cuba,

      Appellant

      v.

Barack Obama, President of the United
States, et al.,

      Appellees


      BEFORE:       Sentelle, Chief Judge, Garland, Circuit Judge, and Silberman,
                    Senior Circuit Judge

                                        ORDER

       Upon consideration of the court’s order filed June 2, 2010, directing appellees to
show cause why the court’s opinion filed June 2, 2010, should not be released with
redactions of classified material only; and the response thereto, stating that the
government has no objection to the proposed redactions, nor does it object to the public
release of the redacted opinion, it is

      ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the Clerk be directed to issue the public version of
the court’s opinion filed June 2, 2010, with the classified material redacted.

                                       Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                   BY:      /s/
                                                            Michael C. McGrail
                                                            Deputy Clerk